Case 1:19-cv-00328-TMT-MEH Document 70-2 Filed 12/02/20 USDC Colorado Page 1 of 1
USPS.com® - USPS Tracking® Results https://tools .usps.com/go/TrackConfirmAction?qtc_tLabels 1=7019297000003230534 1

= ® FAQs >
USPS Tracking
Track Another Package +
Track Packages Get the free In ormed Delivery® feature to receive
: oe Learn More
Anytime, Anywhere automated nc tifications on your packages (https://reg.usps.com

/xsell?app=UspsTools&ref=ho nepageBanner&appURL=https %3A %2F % 2Finformeddelivery.usps.com/box/pages/intro/start.action)

Remove

Tracking Number: 70192970000032305341

yoerqpSe

Your item was delivered to an individual at the address at 2:12 pm on November 12, 2020 in SCOTTSDALE,
AZ 85258.

Y Delivered

November 12, 2020 at 2:12 pm
Delivered, Left with Individual
SCOTTSDALE, AZ 85258

Get Updates

 

Text & Email Updates

| of 2 12/2/20, 3:14 PM
